
	

116 HR 1004 IH: Prohibiting Unauthorized Military Action in Venezuela Act
U.S. House of Representatives
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 1004
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2019
			Mr. Cicilline (for himself, Mr. Blumenauer, Ms. Clarke of New York, Ms. DeGette, Mr. Espaillat, Ms. Gabbard, Mr. Jones, Ms. Haaland, Mr. Khanna, Ms. Lee of California, Mr. Levin of Michigan, Mr. Ted Lieu of California, Mr. Lowenthal, Ms. McCollum, Mr. McGovern, Ms. Moore, Mr. Moulton, Ms. Norton, Ms. Ocasio-Cortez, Ms. Omar, Mr. Pocan, Mr. Serrano, Mr. Raskin, Ms. Velázquez, and Mr. Welch) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the introduction of United States Armed Forces into hostilities with respect to
			 Venezuela, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Prohibiting Unauthorized Military Action in Venezuela Act. 2.Prohibition on introduction of United States Armed Forces into hostilities with respect to Venezuela (a)Funding prohibitionNone of the funds authorized to be appropriated or otherwise made available to the Department of Defense or to any other Federal department or agency may be used to introduce the Armed Forces of the United States into hostilities with respect to Venezuela, except pursuant to—
 (1)a declaration of war; (2)a specific statutory authorization described in subsection (b); or
 (3)a national emergency created by attack upon the United States, its territories or possessions, or the Armed Forces.
 (b)Specific statutory authorization describedA specific statutory authorization described in this subsection is an authorization that— (1)meets the requirements of the War Powers Resolution (50 U.S.C. 1541 et seq.); and
 (2)is enacted after the date of the enactment of this Act. (c)Rule of constructionNothing in this Act may be construed to affect or alter the requirements of the War Powers Resolution (50 U.S.C. 1541 et seq.) or any restrictions or reporting requirements contained in such Resolution.
			
